Case 1:20-cv-01411-AT Document 57 Filed 03/25/21 Page 1 of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK oe ALLY FILED
MOUSSA KONATE DATE FILED: _3/25/2021
Plaintiff,
-against- 20 Civ. 1411 (AT)
CLASSIC SECURITY, LLC., RUSSEL CRUZ, ORDER

THOMAS CRUZ, TERRENCE MALCOLM,
MICHAEL DEGIOVANNI, ANTHONY
QUINEOS, and ISRAEL RIVERA,

 

Defendants.
ANALISA TORRES, District Judge:

 

The Court has been advised that all claims asserted herein have been settled in principle.
Accordingly, the above-entitled action is hereby dismissed and discontinued without costs, and
without prejudice to the right to reopen the action within thirty days of the date of this Order if
the settlement is not consummated.

Any application to reopen must be filed within thirty days of this Order; any application
to reopen filed thereafter may be denied solely on that basis. Further, if the parties wish for the
Court to retain jurisdiction for the purposes of enforcing any settlement agreement, they must
submit the settlement agreement to the Court within the same thirty-day period to be so-ordered
by the Court. Per Rule IV(C) of the Court’s Individual Practices in Civil Cases, the Court will
not retain jurisdiction to enforce a settlement agreement unless it is made part of the public
record.

Any pending motions are moot. All conferences are vacated. The Clerk of Court is
directed to close the case.

SO ORDERED.

Dated: March 25, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge
